         Case 1:19-cv-02369-KBJ Document 31 Filed 09/10/19 Page 1 of 5



JOSEPH H. HUNT
Assistant Attorney General
WILLIAM C. PEACHEY
Director
EREZ REUVENI
Assistant Director
Office of Immigration Litigation
U.S. Department of Justice, Civil Division
P.O. Box 868, Ben Franklin Station
Washington, DC 20044
Tel: (202) 307-4293
Email: Erez.R.Reuveni@usdoj.gov
KATHRYNE GRAY
ARCHITH RAMKUMAR
Trial Attorneys


                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA


                                             )
 Make the Road New York, et al.,             )
                                             )
              Plaintiffs,                    )
                                             )
 v.                                          )   Civil Action No. 1:19-cv-02369-KBJ
                                             )
 Kevin McAleenan, et al.,                    )
                                             )
              Defendants.                    )
                                             )


 JOINT STATEMENT CONCERNING THE COURT’S SEPTEMBER 6, 2019 MINUTE
                            ORDER
          Case 1:19-cv-02369-KBJ Document 31 Filed 09/10/19 Page 2 of 5



       The parties hereby submit the following joint statement in response to the Court’s minute

order issued following oral argument on September 6, 2019, requesting that “the parties shall

submit a joint proposal regarding procedures for maintaining the status quo with respect to

enforcement of the July 23rd Notice while the Plaintiffs’ preliminary injunction is under review.”

       Defendants represent the following: Having met and conferred, and the Court having

indicated at the September 6 hearing that it would require up to “three weeks” to issue a decision

concerning the pending motion for preliminary injunction, and given the impossibility of ensuring

compliance with the Court’s proposal at the September 6 hearing that Defendants provide the

Court and Plaintiffs the name of every individual subject to the July 23 Notice within 24 hours of

their becoming subject to the Notice until the Court issues its written decision, Defendants will not

begin implementing the July 23 Notice until September 27, 2019, three weeks (21 days) from

September 6, 2019.

       In light of Defendants’ representation, the parties agree that no further action or procedures

are necessary to facilitate the Court’s issuance of a written decision at this time.

//

//




                                                  1
         Case 1:19-cv-02369-KBJ Document 31 Filed 09/10/19 Page 3 of 5



                                              Respectfully submitted,

                                              JOSEPH H. HUNT
                                              Assistant Attorney General

                                              WILLIAM C. PEACHEY
                                              Director

                                          By: /s/ Erez Reuveni
                                             EREZ REUVENI
                                             Assistant Director
                                             Office of Immigration Litigation
                                             U.S. Department of Justice, Civil Division
                                             P.O. Box 868, Ben Franklin Station
                                             Washington, DC 20044
                                             Tel: (202) 307-4293
                                             Email: Erez.R.Reuveni@usdoj.gov

                                              KATHRYNE GRAY
                                              ARCHITH RAMKUMAR
                                              Trial Attorneys

Dated: September 10, 2019                      Attorneys for Defendants

                                                  Respectfully submitted,

                                                                /s/ Celso Perez
 Trina Realmuto**                                 Celso Perez (D.C. Bar No. 1034959)
 Kristin Macleod-Ball**                           Anand Balakrishnan**
 American Immigration Council                     Omar C. Jadwat**
 1318 Beacon Street, Suite 18                     Lee Gelernt**
 Brookline, MA 02446                              Michael Tan*
 (857) 305-3600                                   American Civil Liberties Union
                                                  Foundation, Immigrants’ Rights Project
 Karolina J. Walters (D.C. Bar No. 1049113)       125 Broad Street, 18th Floor
 American Immigration Council                     New York, NY 10004
 1331 G Street, NW, Suite 200                     (212) 549-2600
 Washington, D.C. 20005
 (202) 507-7520                                   Jennifer Chang Newell***
                                                  Stephen B. Kang**
 Jonathan K. Youngwood**                          Julie Veroff***
 Susannah S. Geltman**                            American Civil Liberties Union
 Joshua Polster**                                 Foundation, Immigrants’ Rights Project
 Simpson Thacher & Bartlett LLP                   39 Drumm Street
 425 Lexington Avenue                             San Francisco, CA 94111
 New York, NY 10017                               (415) 343-0774

                                              2
        Case 1:19-cv-02369-KBJ Document 31 Filed 09/10/19 Page 4 of 5



(212) 455-2000
                                          Arthur B. Spitzer (D.C. Bar No. 235960)
Adrienne V. Baxley (D.C. Bar No.          Scott Michelman (D.C. Bar No. 1006945)
1044750)****                              American Civil Liberties Union Foundation
Simpson Thacher & Bartlett LLP            of the District of Columbia
900 G Street, N.W.                        915 15th Street, NW, 2nd floor
Washington, D.C. 20001                    Washington, D.C. 20005
(202) 636-5822                            (202) 457-0800

                                          Attorneys for Plaintiffs

                                          *Pro hac vice application forthcoming
                                          ** Admitted pro hac vice
                                          ***Filing pursuant to LCvR 83.2(c)
                                          ****Application for admission forthcoming




                            CERTIFICATE OF SERVICE

                                      3
          Case 1:19-cv-02369-KBJ Document 31 Filed 09/10/19 Page 5 of 5



       I hereby certify that on September 10, 2019, I electronically filed the foregoing document

with the Clerk of the Court for the United States Court District Court for the District of Columbia

by using the CM/ECF system. Counsel in the case are registered CM/ECF users and service will

be accomplished by the CM/ECF system.


                                 By: /s/ Erez Reuveni
                                     EREZ REUVENI
                                     Assistant Director
                                     United States Department of Justice
                                     Civil Division




                                                4
